Order affirmed, without costs of this appeal to any party. All concur, except Dowling and McCurn, JJ., who dissent and vote for reversal and for granting of the order sought on the ground that the attempted submission is without warrant in law. (The order denies the petitioner’s petition in a proceeding to restrain defendants from submitting to the electors a vote upon a local option petition containing four questions involving issuance of liquor licenses in the town of Canadice, pursuant to the Alcoholic Beverage Control Law.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ. [185 Misc. 921. j